GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge,
concurring in part and dissenting in part.
This appeal poses many problems but I am not persuaded that the jury award should be vacated. Plaintiff pled and presented evidence to support a claim that he was wrongfully discharged for seeking to uphold his fiduciary duties under ERI-SA. In my opinion, plaintiff stated a cause of action under Michigan law for wrongful discharge in violation of public policy. The following cases illustrate Michigan’s stated policy in this regard. I recognize that it has been more often stated in dicta than illustrated in judgments. Nonetheless, the facts in this case as viewed by this jury fit the Michigan theory and I see no reason to doubt that Michigan would protect the integrity of ERISA as part of its own public policy. See Suchodolski v. Michigan Consolidated Gas Co., 412 Mich. 692, 316 N.W.2d 710 (1982); Trombetta v. Detroit, Toledo & Ironton Railroad Co., 81 Mich. App. 489, 265 N.W.2d 385 (1978) and Sventko v. Kroger Co., 69 Mich.App. 644, 245 N.W.2d 151 (1976).
*803I should add that I do not think ERISA preempted the Michigan cause of action spelled out above. ERISA does not expressly create a federal cause of action for wrongful discharge of a fiduciary.
While, if I were not writing in dissent, I would give serious thought to defendants’ remittitur motion, I do not join in vacation of the entire jury award.